    Case 3:20-cv-00106-M Document 134 Filed 09/15/21                        Page 1 of 21 PageID 5249



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

DESTINEE WILSON, KIANA DAE,                             §
TYMERRA COLEMAN, ASHLEY                                 §
SYLVESTER, and TOYA OKONKWO                             §
                                                        §
        Plaintiffs,                                     §             Civil Action No. 3:20-cv-00106-M
                                                        §
v.                                                      §
                                                        §
TEXAS CHRISTIAN UNIVERSITY, DR.                         §
DIANE SNOW, and DR. ANDREW                              §
SCHOOLMASTER,                                           §

        Defendants.

                             MEMORANDUM OPINION AND ORDER

        Before the Court is the Motion to Dismiss Claims of Ashley Sylvester and Toya

Okonkwo (ECF No. 94), filed by Defendant Texas Christian University (“TCU”). For the

reasons states below, the Motion is GRANTED IN PART and DENIED IN PART.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiffs Ashley Sylvester and Toya Okonkwo are African-American women who

attended the PhD program in TCU’s Department of English. Sylvester enrolled at TCU in the

fall of 2015. Fourth Am. Compl. (“FAC”) (ECF No. 90) ¶ 262. 1 Sylvester maintains that shortly

after enrolling, she began experiencing hostility and harassment from her TCU peers and

professors, including by being subjected to racist jokes, commentary, and course materials; being

demeaned and cut off mid-speech by the Chair of the Department of English, Karen Steele; and

having her hair touched without consent by her classmates. Id. ¶ 263. Sylvester alleges that she

complained about her treatment during her First Year Review; in response, in a letter dated May


1
 For purposes of analyzing TCU’s Motion to Dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), the
allegations in the FAC are presumed to be true. See Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).


                                                        1
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                   Page 2 of 21 PageID 5250



7, 2016, her professors acknowledged “TCU’s largely homogenous culture and, at times, racially

insensitive—and at times offensive—treatment from [Sylvester’s] peers,” yet neither TCU nor its

agents did anything to address Sylvester’s treatment. Id.

       Okonkwo enrolled in the same PhD program in the fall of 2016, and alleges she

experienced similar racist and isolating treatment almost immediately. Id. ¶ 268. Specifically,

she alleges she was subjected to insensitive remarks and condescension from her professors,

including Dr. Steele, who is alleged to have questioned her intelligence, ability, and creativity.

Id.

       In the Spring 2017 semester, Sylvester and Okonkwo enrolled in a class on civil rights,

taught by TCU professor Dr. Brad Lucas, entitled “Protest and Violence.” Id. ¶ 271. During this

class, Dr. Lucas allegedly assigned racist texts and facilitated racist discussions and

presentations, and Sylvester and Okonkwo were made to defend themselves and explain to the

class basic tenets of systemic oppression and the ramifications of slavery. Id. ¶¶ 272–74. In

response to attempts to discuss their own academic research interests, Sylvester and Okonkwo

were allegedly belittled, berated, and demeaned by Dr. Lucas and other students. Id. When

Sylvester and Okonkwo complained to Dr. Lucas, their concerns were disregarded. Id.

       Sylvester and Okonkwo allege other instances of discriminatory and racist treatment,

including: Okonkwo was told that funding to attend a program, “Women of Color in the

Academy,” would be conditioned on her agreeing to recruit for TCU; Dr. Steele made public,

disparaging comments about Okonkwo not having a credit card on which to put conference

expenses; Sylvester and Okonkwo received only $75 to fund their American and African-

American literature reading group, while groups focusing on white and Eurocentric topics

received “seemingly unlimited” funding; there was poor participation by faculty and students at




                                                  2
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                   Page 3 of 21 PageID 5251



Sylvester and Okonkwo’s reading group; Professor David Colon publicly yelled at and berated

Sylvester during a December 2017 conference, in response to her assertion that not enough had

been done by TCU’s minority faculty to address racism endured by African-American students;

and Dr. Richard Enos emailed the entire English department, belittling Sylvester and calling her

“unprofessional.” Id. ¶¶ 276–81, 289. Sylvester and Okonkwo further allege that when they

worked as professors in TCU’s Department of English, they were berated and bullied by their

white colleagues, the result being that Sylvester and Okonkwo were unable to hold office hours

in the shared office space and instead had to meet students in the library, bookstore, or hallway.

Id. ¶ 288. Sylvester and Okonkwo allege that their experiences at TCU, and the degree of racist

hostility and harassment they experienced, left them feeling isolated, stressed, anxious, unable to

complete coursework, and questioning of their self-worth, all of which caused both to suffer

adverse psychological and physiological effects. Id. ¶¶ 264–65, 268–70, 281, 284–85, 292–93.

       The FAC details numerous instances where Sylvester and Okonkwo reported racist

treatment and harassment to TCU. Okonkwo alleges that in December 2016, she visited TCU’s

Title IX Office to complain about Dr. Steele, but was discouraged and dissuaded from filing a

formal complaint by a TCU employee, Leigh Holland, because final semester grades had not yet

issued; according to Holland, grades were needed to measure whether Okonkwo was adversely

impacted by Dr. Steele’s behavior. Id. ¶ 269. On several occasions, Sylvester and Okonkwo

informally reported their experiences with racism to the Director of Graduate Studies, Dr.

Narian. Id. ¶¶ 274–75, 279–82. Dr. Narian did not advise Sylvester and Okonkwo to formalize

their complaints, and on one occasion, Dr. Narian discouraged Sylvester from attempting to

remove Dr. Lucas from her exam committee, despite her complaints about the racism she

experienced in his class, saying that would likely result in retaliation against her. Id. ¶¶ 274–75.




                                                  3
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 4 of 21 PageID 5252



       Rather than sincerely addressing their complaints or referring them to the Title IX Office

to make a formal complaint, TCU instructed Sylvester and Okonkwo simply to write their

concerns on course evaluations and to attend conferences on diversity. Id. ¶ 280. However, in

December 2017, after Okonkwo included her concerns about racist treatment in what she thought

was an anonymous course evaluation, she inadvertently became the subject of what she calls a

“witch hunt” by the professor, who wanted to confront the student who had given her a negative

review. Id. ¶ 284. Okonkwo alleges she “was left knowing that there was no real recourse for

her treatment at TCU.” Id.

       In December 2017, Sylvester and Okonkwo were informed by a TCU professor that they

should report their complaints to TCU’s Title IX Office. Id. ¶ 282. The FAC alleges that during

this meeting, Okonkwo recalled her earlier conversation with Holland, which gave her “little

hope that [reporting discrimination] would make any difference at all.” Id. Dr. Narian

confirmed to Sylvester and Okonkwo that she had not previously recommended they report their

concerns to the Title IX Office because she “knew that Title IX would not do anything.” Id. On

January 18, 2018, over Dr. Narian’s advice, Sylvester submitted a formal complaint and visited

Dr. Turner in the TCU Title IX Office to explain her experience as an African-American woman

at TCU. Id. ¶ 286. No formal investigation was opened. Id. Four months later, in April 2018,

Sylvester, Okonkwo, and other racial minority PhD students were taken to lunch by Holland and

Dr. Turner, who explained that TCU had heard their complaints and would be working to rectify

the problems. Id. ¶ 287. Sylvester and Okonkwo claim nothing changed. Id.

       In the fall of 2018, Sylvester began the process of applying for an employment position in

TCU’s Title IX Office. Id. ¶¶ 289–93. On December 5, 2018, during her final interview,

Sylvester was informed that if she accepted the job, she “would have to forfeit all of her prior




                                                 4
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 5 of 21 PageID 5253



Title IX complaints of discrimination at TCU.” Id. ¶ 292. Sylvester declined the position, and

on January 16, 2019, she quit the PhD program. Id. ¶¶ 292–93.

       Okonkwo visited the TCU Title IX Office on March 26, 2019, where she again met with

Holland; however, rather than focusing on how Okonkwo was being treated, Holland again

focused on whether Okonkwo’s grades had been impacted, and no formal investigation into her

complaints was opened. Id. ¶ 295. In May 2019, a meeting was held with the entire Department

of English, where Dr. Turner announced that the civil rights of minority students had not been

violated, but an external investigation into whether there was a racist climate within the

Department of Education would be commencing. Id. ¶ 296. According to the FAC, no such

investigation was opened. Id. In November 2019, Okonkwo met with TCU Chancellor Boschini

to detail her complaints, but instead of focusing on the allegations of racism, Chancellor

Boschini asked Okonkwo, “if there were a job at TCU for you, would you take it?” Id. ¶ 297.

Okonkwo alleges she declined this “apparent offer to waive her complaints in exchange for a job

and presumably compensation.” Id. On January 13, 2020, after being notified of the Complaint

in this lawsuit, TCU commenced an external investigation into complaints of racism. Id. ¶ 298.

       On January 15, 2020, Jane Doe No. 1—now identified in the FAC as Destinee Wilson—

filed this lawsuit. ECF No. 1. On January 29, 2021, Plaintiffs filed the Fourth Amended

Complaint, naming Sylvester and Okonkwo as additional plaintiffs seeking relief for intentional

discrimination based on official policy under Title VI of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000d et seq., and Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.

(Count I), deliberate indifference under Titles VI and IX (Count II), and hostile environment

under Titles VI and IX (Count III).




                                                 5
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 6 of 21 PageID 5254



       TCU filed its Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6), alleging

that Sylvester and Okonkwo failed to state a claim for disparate treatment or hostile education

environment on the basis of sex under Title IX, and that the statute of limitations bars all claims

they assert, except Okonkwo’s claims based on conduct occurring after January 29, 2019.

II.    LEGAL STANDARD

       Rule 12(b)(6) authorizes dismissal for failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). The Court must “constru[e] all factual allegations in the light

most favorable to the plaintiffs.” Kopp v. Klein, 722 F.3d 327, 333 (5th Cir. 2013). The Court is

not, however, “bound to accept as true a legal conclusion couched as a factual allegation.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265,

286 (1986)). For a complaint to survive a Rule 12(b)(6) motion, it must contain “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. A facially

plausible complaint “must allege more than labels and conclusions, . . . factual allegations must

be enough to raise a right to relief above the speculative level.” Jabaco, Inc. v. Harrah’s

Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009) (quoting Twombly, 550 U.S. at 555).

III.   ANALYSIS

       These claims are not fanciful, conclusory, or speculative; indeed, if these allegations are

factually accurate, they describe wholly unacceptable and shameful behavior. However, the

Motion to Dismiss is based on purely legal grounds that, if established, preclude Sylvester and

Okonkwo from going forward. Specifically, TCU moves to dismiss Sylvester’s and Okonkwo’s:

(1) Title VI and Title IX claims prior to January 29, 2019, on limitations grounds; and (2)

disparate treatment and hostile environment claims under Title IX, on the grounds that the FAC

does not state a claim for discrimination based on sex.




                                                 6
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                   Page 7 of 21 PageID 5255



           a. Statute of Limitations.

       TCU argues that the statute of limitations bars all claims asserted by Sylvester and

Okonkwo, other than Okonkwo’s Title VI and Title IX claims based on an alleged hostile

environment after January 29, 2019. “A statute of limitations may support dismissal under Rule

12(b)(6) where it is evident from the plaintiff’s pleadings that the action is barred and the

pleadings fail to raise some basis for tolling or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366

(5th Cir. 2003). Claims brought under Title VI and Title IX are governed by the forum state’s

statute of limitations for personal injury actions. King-White v. Humble Indep. Sch. Dist., 803

F.3d 754, 759–60 & n.5 (5th Cir. 2015). In Texas, the applicable limitations period is two years.

Tex. Civ. Prac. & Rem. Code § 16.003.

       Absent tolling, the statute of limitations begins to run when a plaintiff’s claim accrues.

King-White, 803 F.3d at 762. Under federal law, a claim accrues at the moment the plaintiff

becomes aware she has suffered an injury or has sufficient information to know that she has been

injured. Id. A plaintiff’s awareness consists of two elements: “(1) [t]he existence of the injury;

and (2) causation, that is, the connection between the injury and the defendant’s actions.” Id.

(citing Piotrowski v. City of Hous., 237 F.3d 567, 576 (5th Cir. 2001)). A plaintiff need not

know that she has a legal cause of action for her claim to accrue, but rather, she need know only

the facts that would ultimately support a claim. Id. “‘[A]wareness’ for accrual purposes does

not mean actual knowledge; rather, all that must be shown is the existence of ‘circumstances

[that] would lead a reasonable person to investigate further.’” Id. (second alteration in original)

(quoting Piotrowski, 237 F.3d at 576).

       The pertinent cutoff date for assessing timeliness is January 29, 2019, two years before

the FAC was filed. Based on the allegations in the FAC, the Court concludes that all of

Sylvester’s claims are untimely, and that Okonkwo’s Title VI and Title IX claims based on


                                                  7
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 8 of 21 PageID 5256



official policy and deliberate indifference based on conduct occurring prior to January 29, 2019,

are untimely.

                   i. Title VI and Title IX claims based on official policy and deliberate
                      indifference.

       The Court will first address Sylvester and Okonkwo’s Title VI and Title IX claims based

on TCU’s official policy or custom of intentional discrimination, and Title VI and Title IX

claims based on TCU’s notice of and deliberate indifference to the alleged discrimination.

Regarding the official policy claim, the FAC alleges that TCU engaged in a “pattern and practice

of behavior designed to discourage and dissuade students who have been racially or sexually

discriminated against from seeking prosecution and protection and from seeking to have

discrimination reports fully investigated,” and that “TCU’s practices in handling reports of

discrimination and assault—discouraging victims from reporting their mistreatments and failing

to investigate their claims or punish their assailants—constitutes a policy of intentional

discrimination.” FAC ¶¶ 316–17. As to the deliberate indifference claim, the FAC alleges that

“as a direct result of TCU’s acts or omissions, Plaintiffs were intentionally made to ensure

hostile and harassing treatment in their educational pursuit, including but not limited

to . . . TCU’s deliberate indifference to Plaintiff Sylvester and Okonkwo’s complaints of

discrimination at TCU to TCU officials.” Id. ¶¶ 326–27.

       TCU argues Sylvester and Okonkwo were aware of their injuries as well as their potential

Title VI and Title IX claims no later than January 18, 2018, when Sylvester met with Dr. Turner

in TCU’s Title IX Office to “inform him of her and other African-American women’s experience

at TCU and to plead with him to take seriously the real harm that resulted from the hateful and

bigoted practices and disparate racial treatment and impact at TCU,” but no investigation was

opened. Id. ¶ 286. The Court agrees. Although their claims may have accrued earlier, by at



                                                 8
 Case 3:20-cv-00106-M Document 134 Filed 09/15/21                    Page 9 of 21 PageID 5257



least that date, both Sylvester and Okonkwo had experienced discrimination, hostility, and

harassment, and had made multiple reports of their mistreatment to TCU professors and staff,

without effect. However, because the FAC was not filed until January 29, 2021, over three years

later, Sylvester and Okonkwo’s official policy and deliberate indifference claims based on

conduct outside the limitations period are untimely.

       Regarding Sylvester specifically, she alleges experiencing hostility and harassment from

TCU students and professors shortly after she enrolled at TCU in the fall of 2015. FAC ¶¶ 262–

64; id. ¶ 262 (after enrolling, Sylvester “over the next four years . . . was subject to rank hostility

and harassment at the hands of her peers and professors”). Starting in 2015, Sylvester

complained about her mistreatment multiple times, which was acknowledged by TCU employees

but did not result in any meaningful response. Id. ¶¶ 263, 264, 269, 272–75, 279–82, 286; see

also id. ¶ 264 (Sylvester’s professors acknowledging in 2016 that she had received “racially

insensitive—and at times offensive—treatment”). Okonkwo likewise alleges that she

experienced hostility and harassment beginning when she joined TCU in the fall of 2016, and

that she made multiple complaints to TCU employees and professors, starting in 2016, without

any follow-up or investigation by TCU. Id. ¶¶ 268–82, 295.

       Thus, by January 18, 2018, Sylvester and Okonkwo had made numerous complaints

regarding discrimination without effect, and thus were aware that TCU had failed to properly

investigate or follow-up on their concerns. In addition, by January 18, 2018, Sylvester and

Okonkwo were aware that they had both been actively and intentionally discouraged from

reporting discrimination, and believed TCU did not investigate complaints of discrimination. In

December 2016, Okonkwo visited the Title IX Office to complain about racist treatment, but was

discouraged from making a formal complaint. Id. ¶ 270 (“Ms. Holland was successful in fielding




                                                   9
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 10 of 21 PageID 5258



Okonkwo’s valid Title IX complaint. Of course, neither Ms. Holland nor anyone from the Title

IX office or TCU at all ever followed up with Okonkwo.”). Based on that meeting, Okonkwo

alleges she had “little hope” that reporting discrimination to TCU “would make any difference at

all.” Id. ¶ 282. In December 2017, Dr. Narian admitted to Sylvester and Okonkwo she had

intentionally not recommended that they report their complaints of discrimination to the Title IX

Office because she “knew that Title IX would not do anything.” Id. By December 2017,

Okonkwo alleges she knew “there was no real recourse” to address her mistreatment at TCU. Id.

¶ 284. And on January 18, 2018, when Sylvester made a formal complaint to the Title IX

Office, she did so “against the advice of Dr. Narian.” Id. ¶ 286. Thus, Sylvester and Okonkwo

not only knew that TCU would not investigate their complaints, but also that they had been

actively discouraged from making them.

       In sum, by no later than January 18, 2018, both Sylvester and Okonkwo were aware of

their injuries and the connection between their injuries and TCU’s actions, namely TCU’s

alleged unofficial policy of discrimination in its discouraging of complaints and handling of

reports of racism, as well as its deliberate indifference to Sylvester and Okonkwo’s reports by

failing to investigate or take steps to remedy their numerous complaints of racism and

discrimination. Because Sylvester and Okonkwo did not file within the two-year limitations

period, their Title VI and Title IX unofficial policy and deliberate indifference claims based on

conduct occurring prior to January 29, 2019, are untimely.

       The FAC alleges that Sylvester left TCU on January 16, 2019, and it contains no

allegations after that date of any additional efforts by Sylvester to report discrimination or TCU’s

indifference or disregard to her complaints. See id. ¶ 293. Indeed, the FAC contains no further




                                                10
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                     Page 11 of 21 PageID 5259



allegations relating to Sylvester in any regard after January 16, 2019. Accordingly, Sylvester’s

claims based on official policy and deliberate indifference are untimely in their entirety.

       As to Okonkwo, the FAC does allege that she made a complaint during the limitations

period. Specifically, Okonkwo visited the Title IX Office on March 26, 2019 where her efforts

to “report the onslaught of issues” she faced were rebuffed by Holland, who focused on

Okonkwo’s grades as opposed to her treatment. Id. ¶ 295. Thus, while Okonkwo’s claims based

on conduct occurring prior to January 29, 2019, are untimely, the statute of limitations does not

bar her official policy and deliberate indifference claims based on conduct occurring after

January 29, 2019, including her March 26, 2019, visit to the Title IX Office and TCU’s

subsequent failure to address her complaint. See Perez v. Laredo Junior Coll., 706 F.2d 731, 734

(5th Cir. 1983) (“[I]f the statutory violation occurs as a result of a continuing policy, itself

illegal, then the statute [of limitations] does not foreclose an action aimed at the company’s

enforcement of the policy within the limitations period.”) (Title VII).

       The Court further concludes that Sylvester and Okonkwo’s untimely claims are not

tolled. Sylvester and Okonkwo do not expressly argue that any particular tolling doctrine applies

to save their otherwise untimely claims, and instead maintain that their claims accrued on

January 15, 2020, when Plaintiff Destinee Wilson first filed the Complaint in this case. Sylvester

and Okonkwo maintain they had no reason to look into whether TCU’s conduct against African-

American women violated Title IV or Title IX until Wilson filed suit, because prior to that point

they “were unaware of the extent of the historical and ongoing bigotry at TCU.” Resp. (ECF No.

97) at 19. According to Sylvester and Okonkwo, it was only after media reports and

commentary on the lawsuit that Sylvester and Okonkwo “were made aware that they had reason




                                                  11
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                   Page 12 of 21 PageID 5260



to further look into whether TCU’s conduct towards African-American women violated Title VI

and Title IX.” Id.

       When a federal cause of action borrows a state statute of limitations, such as with Title

VI and Title IX claims, the state’s tolling rules are borrowed as well. King-White, 803 F.3d at

764. In Texas, the discovery rule is a very limited exception to limitations which is strictly

construed by courts, and applies only in cases where the nature of the injury is inherently

undiscoverable and the evidence of injury is objectively verifiable. Comput. Assocs. Int’l, Inc. v.

Altai, Inc., 918 S.W.2d 453, 456 (Tex. 1996). It tolls the statute of limitations “only until the

claimant knows or should know the facts that could support a cause of action—not until she

realizes that the facts do support a cause of action.” Levels v. Merlino, 969 F. Supp. 2d 704, 722

(N.D. Tex. 2013).

       To the extent Sylvester and Okonkwo are asserting that their claims should be tolled

under the discovery rule, that argument fails. Sylvester and Okonkwo’s alleged injuries were not

inherently undiscoverable; as discussed, both Sylvester and Okonkwo knew the facts supporting

their causes of action by at least January 18, 2018. In addition, Sylvester and Okonkwo’s

argument that they were unaware of the extent of bigotry at TCU against African-American

women until Wilson filed the Complaint in January 2020 is undermined by their own allegations

in the FAC. See, e.g., FAC ¶ 263 (after enrolling, “Sylvester . . . learned very quickly that TCU

was not a welcoming environment to African-American women”); id. ¶ 265 (“During 2016 Visit

Day, Sylvester . . . warned Okonkwo that her experience at TCU had been very hard because of

her race and gender.”); id. ¶ 267 (“Okonkwo knew all too well of TCU’s history. . . . Okonkwo

had learned of TCU and its racist history in Fort Worth through stories of the racist conduct of




                                                 12
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 13 of 21 PageID 5261



TCU’s student, faculty and staff, which her grandmother and other African-American residents

directly experienced.”).

       Moreover, it is irrelevant that Sylvester and Okonkwo may have not specifically known

that they had a legal cause of action available to them, given that they knew the facts supporting

their claims when they occurred—i.e., that they repeatedly made complaints about racism and

discriminatory treatment, that they were discouraged from making such complaints, and that

nothing resulted from those complaints. See King-White, 803 F.3d at 762; see also Samuelson v.

Oregon State Univ., 162 F. Supp. 3d 1123, 1134 (D. Or. 2016) (“Ms. Samuelson learned of

OSU’s deliberate indifference to her report of rape when OSU was in fact deliberately indifferent

to her own report of the assault.”), aff’d, 725 F. App’x 598 (9th Cir. 2018). The FAC describes

circumstances that would prompt a reasonable person to investigate potential claims; for

instance, Sylvester and Okonkwo both visited TCU’s Title IX Office, and in December 2018,

Sylvester was told that to work at TCU’s Title IX Office, she would have to forfeit her Title IX

complaints. FAC ¶¶ 281–82, 286, 292. At minimum, Sylvester and Okonkwo were both aware

of Title IX, and at least Sylvester knew her complaints were not completely meritless, given that

TCU would have required that she drop them in exchange for employment. Under these

circumstances, a reasonable person would be prompted to investigate TCU’s conduct further.

       Alternatively, Sylvester and Okonkwo argue that their claims relate back to the filing of

the Original Complaint under Rule 15, and that their claims are timely as part of a “continuing

violations” theory. “[R]elation back depends on the existence of a common ‘core of operative

facts’ uniting the original and newly asserted claims.” Mayle v. Felix, 545 U.S. 644, 659 (2005).

“[W]hen new or distinct conduct, transactions, or occurrences are alleged as grounds for

recovery, there is no relation back, and recovery under the amended complaint is barred by




                                                13
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                                Page 14 of 21 PageID 5262



limitations if it was untimely filed.” Holmes v. Greyhound Lines, Inc., 757 F.2d 1563, 1566 (5th

Cir. 1985). In making this assessment, a “critical” inquiry is “whether the opposing party was

put on notice regarding the claim raised therein.” Id.

         Here, there is no factual overlap between Sylvester and Okonkwo’s allegations and those

of the other Plaintiffs. Sylvester and Okonkwo allege discrimination and injuries inflicted as a

result of actions by different TCU employees and faculty, in a different academic program, and

occurring at different time periods. Other than the fact that all Plaintiffs allege that TCU has a

policy of intentional discrimination and that TCU did not adequately address their complaints of

discrimination, there are no common allegations of conduct, transactions, or occurrences

between Sylvester and Okonkwo’s claims and those of the other Plaintiffs. Accordingly, TCU

could not have been on notice of Sylvester and Okonkwo’s claims based on the facts in the

Original Complaint; to conclude otherwise suggests that Wilson’s Complaint put TCU on notice

of every other student’s potential allegations of discrimination and deliberate indifference to

complaints of discrimination, an absurd implication. 2

         Sylvester and Okonkwo point only to this Court’s order permitting joinder of Sylvester

and Okonkwo to assert that the Court has already found a “factual nexus” between Wilson’s

initial Complaint and Sylvester and Okonkwo’s claims. Resp. (ECF No. 97) at 20. However,

the standard for joinder under Rules 20 and 21 is not interchangeable with the relation-back

doctrine under Rule 15; in its Order permitting joinder of Sylvester and Okonkwo’s claims, the


2
  Sylvester and Okonkwo also suggest that TCU had notice of their allegations based on Plaintiffs’ failed attempt of
June 10, 2020, to add Sylvester and Okonkwo’s claims as part of the Second Amended Complaint, which the Court
struck because Plaintiffs did not seek leave to amend prior to joining Sylvester and Okonkwo (then identified under
the pseudonyms of “Jane Doe 4” and “Jane Doe 5”). See ECF Nos. 38, 39. However, the stricken complaint has no
legal effect, and accordingly does not impact the Court’s analysis. See U.S. ex rel. Mathews v. HealthSouth Corp.,
332 F.3d 293, 295 (5th Cir. 2003) (“[I]f an amendment that cannot be made as of right is served without obtaining
the court's leave or the opposing party's consent, it is without legal effect and any new matter it contains will not be
considered unless the amendment is resubmitted for the court’s approval.” (quoting 6 Charles Alan Wright, Arthur
R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1484, at 601 (1990)).


                                                          14
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                    Page 15 of 21 PageID 5263



Court did not conclude that a common core of operative facts united the original and more

recently asserted claims, but rather that the differences in the Plaintiffs’ respective allegations did

not preclude joinder under Rule 20. See ECF No. 83.

       In addition, a continuing violations theory cannot resurrect Sylvester and Okonkwo’s

untimely official policy and deliberate indifference claims. “The continuing violation theory

provides that where the last act alleged is part of an ongoing pattern of discrimination and occurs

within the filing period, allegations concerning earlier acts are not time-barred.” McGregor v.

La. State Univ. Bd. of Sup’rs, 3 F.3d 850, 866 (5th Cir. 1993). However, the Supreme Court has

cabined the application of the continuing violation doctrine in the discrimination context,

concluding that “[e]ach incident of discrimination . . . constitutes a separate actionable ‘unlawful

employment practice,’” which is not subject to the continuing violations doctrine, and “only

incidents that took place within the timely filing period are actionable.” See Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002) (Title VII context). Instead, only claims

of hostile environment or harassment may qualify as a continuing violation. Id. at 117

(“Provided that an act contributing to the claim occurs within the filing period, the entire time

period of the hostile environment may be considered by a court for the purposes of determining

liability.”); see also Sewell v. Monroe City Sch. Bd., 974 F.3d 577, 583 (5th Cir. 2020) (applying

the continuing violation doctrine to a hostile environment claim under Title VI and Title IX).

       Accordingly, to the extent the continuing violations doctrine is available, it is applicable

only to Sylvester and Okonkwo’s hostile environment claim, and does not apply to their claims

of intentional discrimination based on official policy or deliberate indifference. Indeed, to

conclude that TCU’s alleged continued indifference to their complaints outside the limitations

period qualifies as a continuing violation would “effectively vitiate[]” the statue of limitations.




                                                  15
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 16 of 21 PageID 5264



See Stanley v. Trustees of Cal. State Univ., 433 F.3d 1129, 1137 (9th Cir. 2006) (“Under

Stanley’s theory, as long as the Trustees do not provide her desired relief, they are continuing to

be ‘deliberately indifferent’ and subject to suit. At oral argument, Stanley conceded that this

would allow her to bring suit twenty years from now.”).

                   ii. Title VI and Title XI claims based on hostile environment.

       As to Sylvester and Okonkwo’s claims based on a hostile environment theory, the Court

concludes that although Okonkwo’s claim is not barred by the statute of limitations, Sylvester’s

claim is untimely. The FAC alleges that TCU and its agents violated Title VI and Title IX by

subjecting Sylvester and Okonkwo to a “series of intentional hostile acts and adverse actions

designed to deprive them of the benefits of their education at TCU and derail their academic

pursuit” because of their race and sex. FAC ¶¶ 334–35.

       Sylvester left TCU on January 16, 2019, over two years before the FAC was filed, and

the FAC contains no allegations of hostile environment—whether it be harassment, hostility, or

adverse action—occurring after she withdrew. See id. ¶¶ 292–93. The lack of any allegations

that Sylvester was harassed or experienced hostility during the limitations period renders the

continuing violations doctrine inapplicable. See Stanley, 433 F.3d at 1137 (declining to apply

the continuing violation doctrine to Title IX hostile environment claims where plaintiff “has not

alleged that the University caused her to undergo, or be vulnerable to, any harassment during the

limitations period, a time when she was not present at the University”). To the extent Sylvester

continued to suffer lingering effects from her treatment at TCU into the limitations period, those

qualify only as continuing consequences, not additional unlawful acts. McGregor, 3 F.3d at

866–67 (the continuing violation doctrine does not cover “a single violation followed by

continuing consequences”). Accordingly, Sylvester’s claim for hostile environment under Title

VI and Title IX is untimely.


                                                16
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                   Page 17 of 21 PageID 5265



       Regarding Okonkwo, however, the FAC does contain allegations of additional conduct

occurring within the limitations period. Specifically, Okonkwo visited the Title IX Office in

March of 2019 where her efforts to make a formal complaint were rebuffed, and in November

2019 met with Chancellor Boschini, who asked her “if there were a job at TCU for you, would

you take it?” Id. ¶¶ 295, 297. She also attended a meeting in May 2019 where Okonkwo and

other racial minority students were told their civil rights had not been violated. Id. ¶ 296.

       If “an act contributing to the claim occurs within the filing period, the entire time period

of the hostile environment may be considered by a court for the purposes of determining

liability.” Sewell, 974 F.3d at 584. Accordingly, to the extent these post-January 29, 2019,

allegations state an actionable claim for hostile environment under Title VI and Title IX, because

Okonkwo filed within the two-year limitations period, her claim for hostile environment is

timely, and the entire time period of the alleged hostile environment may be considered for

purposes of determining liability.

                                                ***

       In light of the foregoing, because Sylvester’s allegations are based entirely on conduct

occurring before she left TCU on January 16, 2019, outside of the limitations period, the Court

grants TCU’s Motion to Dismiss as to all of Sylvester’s claims. The Court further grants TCU’s

Motion to Dismiss Okonkwo’s Title VI and Title IX official policy and deliberate indifference

claims based on conduct predating January 29, 2019; however, Okonkwo’s hostile environment

claim, and official policy and deliberate indifference claims based on conduct after January 29,

2019, are not barred by the statute of limitations, and thus TCU’s motion to dismiss those claims

on timeliness grounds is denied.




                                                 17
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                             Page 18 of 21 PageID 5266



             b. Okonkwo fails to state a plausible claim for deliberate indifference or hostile
                environment under Title IX.

        In addition to its statute of limitations argument, TCU further argues that Sylvester and

Okonkwo fail to state a claim for relief under Title IX. 3

        Title IX of the Education Amendments of 1972 provides, in relevant part, that: “[n]o

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Sylvester and Okonkwo allege

TCU violated Title IX’s prohibition against disparate treatment “via TCU’s official policy of

intentional discrimination” (Count I), “via TCU’s deliberate indifference to the complaints of

discrimination made by Plaintiffs . . . Sylvester and Okonkwo to TCU officials authorized to

institute corrective measures,” (Count II), and by “subjecting Plaintiffs . . . Sylvester and

Okonkwo to a series of intentional hostile acts and adverse actions designed to deprive them of

the benefits of education at TCU and derail their academic pursuit because of their gender”

(Count III). FAC ¶¶ 311, 321, 335.

        Because the Court has already dismissed all of Sylvester’s claims as untimely, the Court

will limit its analysis to Okonkwo’s claims that were timely filed. In addition, as explained in

the Order addressing the Motions to Dismiss Jane Doe 1’s claims, the Court previously found

that Plaintiffs, including Okonkwo (then identified as Jane Doe 5), sufficiently pleaded that

TCU’s policy or custom of inadequately handling reports of race and gender discrimination

constitutes an official policy of discrimination. 4 ECF No. 83, at 19. Accordingly, the Court’s


3
  Sylvester and Okonkwo also bring claims under Title VI; however, TCU acknowledges in its Reply that Sylvester
and Okonkwo “have sufficiently plead a claim alleging race discrimination.” Reply (ECF No. 100) at 2.
4
  In ruling on TCU’s prior Motion to Dismiss, the Court considered the allegations and claims stated by Sylvester
and Okonkwo (then, Jane Doe No. 4 and Jane Doe No. 5, respectively) in Plaintiffs’ previously proposed amended
complaint (ECF No. 40-1) for purposes of determining whether Plaintiffs state a Title VI or Title IX claim based on
an official policy theory. ECF No. 83 at 18 n.7.


                                                        18
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                   Page 19 of 21 PageID 5267



analysis is limited to Okonkwo’s Title IX disparate treatment claims for discrimination via

deliberate indifference based on conduct occurring after January 29, 2019, and her claim for

hostile environment.

                   i. Deliberate Indifference.

       In order to state a disparate treatment claim under Title IX, a plaintiff must allege that the

defendant engaged in intentional discrimination; and that the defendant received federal financial

assistance. Alexander v. Sandoval, 532 U.S. 275, 280 (2001); Canutillo Indep. Sch. Dist. v.

Leija, 101 F.3d 393, 397 (5th Cir. 1996). To establish a prima facie case of intentional

discrimination, a plaintiff must show that (1) she is a member of a protected class; (2) she

suffered an adverse action at the hands of the defendant in pursuit of her education; (3) she was

qualified to continue in pursuit of her education; (4) and she was treated differently from

similarly situated students who were not members of her protected class. Gonzalez v. Northside

Indep. Sch. Dist., SA-20-CV-00926-XR, 2020 WL 5640459, at *4 (W.D. Tex. Sept. 22, 2020)

(citation omitted); see also Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1090 (5th Cir. 1995)

(citation omitted) (To state a prima facie case for discrimination, a student who is a member of a

protected class must show that other students not in the protected class were “treated differently

under circumstances ‘nearly identical’ to [the student’s]”).

       TCU argues that the FAC does not allege sufficiently a disparate treatment claim based

on a deliberate indifference theory, because Okonkwo does not allege or identify any similarly

situated male students who received different treatment. The Court agrees. The FAC does not

allege specific facts that support the conclusion that any other male was treated differently under

circumstances nearly identical to Okonkwo. Indeed, the FAC does not identify any other male

graduate student who attended the same PhD program or classes as Okonkwo. Accordingly, the




                                                 19
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                   Page 20 of 21 PageID 5268



Court grants TCU’s Motion to Dismiss Okonkwo’s Title IX disparate treatment claims based on

deliberate indifference.

                    ii. Hostile Environment Claim.

        A Title VI or Title IX claim may be based on the theory that a hostile environment

existed. Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 648–52 (1999); Sewell, 974 F.3d at

583. To establish a violation of Title VI or Title IX under this theory, a plaintiff must show that

(1) the harassment was “so severe, pervasive, and objectively offensive” that it can be said to

deprive the victim of access to educational opportunities or benefits provided by the school, and

the defendant (2) had actual knowledge, (3) had control over the harasser and the environment in

which the harassment occurs, and (4) was deliberately indifferent. Sanches v. Carrollton–

Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 165 (5th Cir. 2011) (citation omitted).

        TCU argues that Okonkwo has not pleaded sufficiently that the harassment she alleges

was based on the fact that she is a woman. The Court agrees. Although the FAC alleges

hostility and harassment experienced by Okonkwo based on race, the FAC contains no

allegations indicating that she was harassed was based on her sex. For instance, the FAC

contains no allegations of “sex-specific language . . . aimed to humiliate, ridicule, or intimidate.”

Jennings v. Univ. of N. Carolina, 482 F.3d 686, 695 (4th Cir. 2007). Accordingly, because

Okonkwo fails to allege adequately pervasive harassment based on her sex, the Court grants

TCU’s Motion to Dismiss Okonkwo’s Title IX claim based on a hostile environment theory. See

Whitlock v. Lazer Spot, Inc., 657 F. App’x 284, 287 (5th Cir. 2016) (affirming dismissal of

hostile environment claims under Rule 12(b)(6) where the complaint did not link the harassment

to the plaintiff’s protected status).




                                                 20
Case 3:20-cv-00106-M Document 134 Filed 09/15/21                  Page 21 of 21 PageID 5269



   IV.      CONCLUSION

         For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

TCU’s Motion to Dismiss. Sylvester’s Title VI and Title IX Claims are DISMISSED.

Okonkwo’s Title IX deliberate indifference and hostile environment claims, and Title VI and

Title IX official policy and Title VI deliberate indifference claims based on conduct prior to

January 29, 2019, are DISMISSED. Okonkwo’s only remaining claims are her Title VI and

Title IX official policy and Title VI deliberate indifference claims based on conduct occurring

after January 29, 2019, and her Title VI hostile environment claim.

         The Court previously warned Plaintiffs that “[e]xcept under extraordinary circumstance,”

Plaintiffs would not receive additional opportunities to amend their complaint. ECF No. 83. The

Court is aware of no extraordinary circumstances justifying additional amendment; accordingly,

all of the claims dismissed in this Order are DISMISSED WITH PREJUDICE.

         TCU’s Motion for Summary Judgment against Ashley Sylvester (ECF No. 127) is

DENIED AS MOOT. In light of this Order, TCU is directed to submit an amended Motion for

Summary Judgment against Toya Okonkwo (ECF No. 123) addressing Okonkwo’s remaining

claims within one week of this Order.

         SO ORDERED.

         September 15, 2021.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                21
